Dismissed and Memorandum Opinion filed March 20, 2008







Dismissed
and Memorandum Opinion filed March 20, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00144-CR
____________
 
DEDRIC EARL CUMMINGS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
180th District Court
 Harris County, Texas
Trial Court Cause No. 1142250
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a Aguilty@ plea to aggravated robbery.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on
January 11, 2008, to confinement for fifteen years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se
notice of appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed March
20, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b)